DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, a garment and an underlying absorbent article wherein the garment comprise a wetness detection system configured to detect witness indicating leakage from the absorbent article and having first and second wetness detections mechanisms in different zones. The closest prior art of record, U.S. Patent Publication 2012/0310190 to LaVon et al., discloses a garment for overlaying an absorbent article comprising a wetness detection system, as disclosed in paragraph [0053]. However, LaVon is concerned with detecting a change in condition, such as wetness, in the article, not specifically leakage from the article. LaVon teaches detection zones that are placed inward of the edges of the article (see, e.g. Fig. 1C), and therefore is concerned with the sensing of wetness prior to liquid leaking from the edges of the article. LaVon does not disclose placing the wetness sensors at the edges of the article where they would detect leakage, and specifically does not disclose such placement for wetness sensors in a garment to be used with an absorbent article. 
Additional prior art made herein of record but not relied upon for any rejection, U.S. Patent 10,111,590 to Thoen, discloses a garment intended to be worn in conjunction with an absorbent article, as shown in figure 4. Thoen discloses a garment such as a belt having a wetness detection mechanism (i.e. reader coil) that receives .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781